Citation Nr: 1444845	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO. 14-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for pleural plaques, claimed as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran has consistently and credibly asserted that he was exposed to asbestos in service.

2. The medical evidence reflects a current diagnosis of pleural plaques.

3. The competent and probative evidence reflects that the Veteran's pleural plaques are consistent with and related to asbestos exposure.


CONCLUSION OF LAW

The criteria for the establishment of service connection for pleural plaques related to asbestos exposure have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case the Board is granting the Veteran's service connection claim.  Given the favorable disposition of this issue, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA as regards this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

The Veteran asserts that his currently diagnosed lung disabilities are related to his in-service exposure to asbestos.  At his hearing before the undersigned Veterans Law Judge the Veteran testified that he was exposed to asbestos while living in the barracks during service.  He has not identified any other possible sources of asbestos exposure since leaving service and has testified that he worked as a butcher following separation.

The record reflects that the Veteran experiences shortness of breath, requires oxygen, and has pleural plaques which have been confirmed by computer tomography (CT) conducted in March 2013.  A May 2013 medical opinion reflects that these pleural plaques are consistent with asbestos exposure.  Additionally, an April 2014 VA examination report also indicates that the Veteran's pleural plaques are related to asbestos exposure.

Based on the evidence as described, the Board finds that service connection for pleural plaques is warranted.  The Veteran has consistently and credibly described his exposure during service.  The record is negative for any other possible sources of exposure, to include his post service career as a butcher.  The medical evidence reflects a current diagnosis of pleural plaques which two clinicians have indicated are related to, and consistent with, asbestos exposure.  Resolving all doubt in the Veteran's favor, it is at least as likely as not that the Veteran's current pleural plaques are the result of his in-service exposure to asbestos.  As such, service-connection is warranted.


ORDER

Entitlement to service connection for pleural plaques, claimed as due to asbestos exposure, is granted.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


